Case 1:19-cv-24055-FAM Document 1 Entered on FLSD Docket 10/01/2019 Page 1 of 11



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                      CASE NO. ____________-CIV-___________/____________


  CHRISTIAN ZILLER, on behalf of himself
  and others similarly situated,


         Plaintiff,

  v.

  305 SMOKERS LLC, a Florida Limited Liability Company,
  MIAMI SMOKERS LLC, a Florida Limited Liability Company,
  and ANDRES BARRIENTOS, individually,

        Defendants.
  ___________________________________________/

                                            COMPLAINT

         1.      Plaintiff, CHRISTIAN ZILLER (hereinafter referred to as “Plaintiff”), is an

  individual residing in Miami-Dade County, Florida.

         2.      Defendants, 305 SMOKERS LLC, a Florida Limited Liability Company, MIAMI

  SMOKERS LLC, a Florida Limited Liability Company, and ANDRES BARRIENTOS,

  individually (collectively referred to as “Defendants”), have at all times material to this Complaint

  owned and operated a restaurant and food services business at multiple locations including in

  Miami-Dade County at 306 NW 27th Avenue, Miami, Florida 33125 and 1601 Drexel Avenue,

  Miami Beach, Florida 33139, within the jurisdiction of this Court.

         3.      At all times material to this Complaint, Defendants, 305 SMOKERS LLC and

  MIAMI SMOKERS LLC, directly or indirectly, acted in the interest of an employer toward

  Plaintiff and the other similarly situated employees, including without limitation directly or

  indirectly controlling the terms of employment and compensation of Plaintiff and the other



                                                   1
Case 1:19-cv-24055-FAM Document 1 Entered on FLSD Docket 10/01/2019 Page 2 of 11



  employees similarly situated to him. Alternately, Defendants, 305 SMOKERS LLC and MIAMI

  SMOKERS LLC, and each of their respective divisions, subsidiaries or affiliates, and parent

  entities, however constituted, were joint employers of Plaintiff and the other similarly situated

  employees because each, respective division, subsidiary or affiliate acted directly or indirectly in

  the interest of the other in relation to Plaintiff and the others similarly situated to him. As a second

  alternative, Defendants, 305 SMOKERS LLC and MIAMI SMOKERS LLC, and each of their

  divisions, subsidiaries or affiliates, and parent entities, however constituted, were joint employers

  of Plaintiff because they commonly controlled the terms of compensation and employment of

  Plaintiff and the other similarly situated employees because Defendants are not completely

  disassociated with respect to the terms of compensation and employment of Plaintiff and the others

  similarly situated to him. As a final alternative, Defendants, 305 SMOKERS LLC and MIAMI

  SMOKERS LLC, and each of their divisions, subsidiaries or affiliates, and parent entities, however

  constituted, directly or indirectly acted in the interest of an employer toward Plaintiff and the other

  similarly situated employees at all material times to this Complaint, including without limitation

  directly or indirectly controlling the terms of employment and compensation of Plaintiff and the

  others similarly situated to him.

          4.      Defendant, ANDRES BARRIENTOS, has at all times material to this Complaint

  owned and managed 305 SMOKERS LLC and MIAMI SMOKERS LLC and Defendant

  BARRIENTOS has regularly exercised the authority to hire and fire employees including Plaintiff,

  determined the manner in which Plaintiff and other employees were compensated, determined how

  Plaintiff and other employees’ hours worked were tracked or recorded, set the rates of pay of

  Plaintiff and other employees, and/or controlled the finances and day-to-day management

  operations of 305 SMOKERS LLC and MIAMI SMOKERS LLC. By virtue of such control and




                                                     2
Case 1:19-cv-24055-FAM Document 1 Entered on FLSD Docket 10/01/2019 Page 3 of 11



  authority, Defendant BARRIENTOS is an employer of Plaintiff and the other employees of 305

  SMOKERS LLC and MIAMI SMOKERS LLC similarly situated to Plaintiff as defined by the

  FLSA, 29 U.S.C. §203(d).

           5.     Plaintiff brings this action on behalf of himself 1 and other current and former

  employees of Defendants similarly situated to Plaintiff who have worked as non-exempt restaurant

  and food preparation employees, however variously titled, for unpaid overtime wages, liquidated

  damages, and the costs and reasonable attorneys’ fees of this action under the provisions of the

  FLSA, 29 U.S.C. §216(b). It is the intent of this collective action to apply to all similarly situated

  employees of Defendants regardless of location.

           6.     Jurisdiction is conferred on this Court by 29 U.S.C. §216(b) and 28 U.S.C. §1337.

           7.     A substantial part of the events giving rise to this action occurred in Miami-Dade,

  Florida within the jurisdiction of the United States District Court for the Southern District of

  Florida.

           8.     At all times material to this Complaint including but not necessarily limited to

  during the years of 2016, 2017, 2018, and 2019, 305 SMOKERS LLC and MIAMI SMOKERS

  LLC have had two (2) or more employees who have regularly sold, handled, or otherwise worked

  on goods and/or materials that had been moved in or produced for commerce. In this regard,

  Plaintiff alleges based upon information and belief and subject to discovery, that at all times

  material to this Complaint including during the years 2016, 2017, 2018, and 2019, 305 SMOKERS

  LLC and MIAMI SMOKERS LLC have employed two (2) or more employees who, inter alia,

  have regularly: (a) handled, worked with, and sold food including but not limited to pork (including

  bacon, ribs, and pulled pork), brisket, chicken, potatoes, macaroni & cheese, cookies, and both



  1
      Attached hereto is a signed Consent to Join of CHRISTIAN ZILLER.


                                                    3
Case 1:19-cv-24055-FAM Document 1 Entered on FLSD Docket 10/01/2019 Page 4 of 11



  freshly cooked and packaged food items from Defendants’ smokehouse; (b) handled and worked

  with cooking equipment such as smokers, grills, and refrigerators which were all goods and/or

  materials moved in or produced for commerce; (c) handled and worked with computers,

  telephones, papers, pens, and other supplies and materials in the operation of Defendants’

  restaurant smokehouse business, all of which were goods and/or materials moved in or produced

  for commerce; and (d) processed and participated in credit card and electronic bank transactions

  in interstate commerce.

         9.      Based upon information and belief, the annual gross sales volume of 305

  SMOKERS LLC and MIAMI SMOKERS LLC, individually and/or collectively, has been in

  excess of $500,000.00 per annum at all times material to this Complaint, including but not

  necessarily limited to during the years of 2016, 2017, 2018, and 2019.

         10.     At all times material to this Complaint, including but not necessarily limited to

  during the years of 2016, 2017, 2018, and 2019, 305 SMOKERS LLC and MIAMI SMOKERS

  LLC have constituted an enterprise engaged in interstate commerce or in the production of goods

  for commerce as defined by the FLSA, 29 U.S.C. §203(s).

         11.     In numerous work weeks during the three (3) year statute of limitations period

  between approximately May 2019 and August 2019, Plaintiff worked for Defendants as a non-

  exempt cashier, prep cook, and line cook based at Defendants’ location within the “TimeOut

  Market” at 1601 Drexel Avenue, Miami Beach, Florida 33139, with Plaintiff’s primary duties that

  consisted of the following non-exempt tasks: (a) assisting customers and running the register; (b)

  prepping food to be ultimately served as part of meals and food orders for Defendants’ customers;

  and (c) cooking food for Defendants’ customers.




                                                  4
Case 1:19-cv-24055-FAM Document 1 Entered on FLSD Docket 10/01/2019 Page 5 of 11



         12.     The additional persons who may become Plaintiffs in this action are Defendants’

  current and former non-exempt restaurant and food preparation employees, however variously

  titled, who have worked for Defendants at any location in one or more weeks between October

  2016 and the present without being paid time and one-half wages for all of their actual hours

  worked in excess of Forty (40) hours per week for Defendants.

         13.     During numerous work weeks within the three (3) year statute of limitations period

  between approximately May 2019 and August 2019, Plaintiff regularly worked in excess of Forty

  (40) hours per week for Defendants while performing non-exempt work as a exempt cashier, prep

  cook, and line cook for Defendants.

         14.     Likewise, the other employees of Defendants who are similarly situated to Plaintiff

  have regularly worked as non-exempt restaurant and food preparation employees however,

  variously titled, in excess of Forty (40) hours in one or more work weeks for Defendants within

  the three (3) year statute of limitations period between October 2016 and the present.

         15.     However, Defendants have failed to pay time and one-half wages for the overtime

  hours worked by Plaintiff and the other similarly situated non-exempt restaurant and food

  preparation employees, however variously titled, for all of their actual overtime hours worked

  during multiple work weeks within the three (3) year statute of limitations period between October

  2016 and the present.

         16.     The primary job duties performed by Plaintiff and the other similarly situated

  restaurant and food preparation employees, however variously titled, for Defendants between

  October 2016 and the present did not involve the exercise of independent judgment nor were their

  primary duties administrative tasks that involved exercising discretion for Defendants’ general

  business operations.




                                                  5
Case 1:19-cv-24055-FAM Document 1 Entered on FLSD Docket 10/01/2019 Page 6 of 11



         17.     Likewise, the primary duties and work performed by Plaintiff and the other

  similarly situated non-exempt restaurant and food preparation employees, however variously

  titled, for Defendants between October 2016 and the present have required little skill and no capital

  investment, as these duties did not substantially include managerial responsibilities or the exercise

  of independent judgment with respect to matters of significance in the operation of Defendants’

  administrative operations.

         18.     Instead, Plaintiff and the other similarly situated restaurant and food preparation

  employees, however variously titled, have devoted the majority of their working time for

  Defendants within the three (3) year statute of limitations period between October 2016 and the

  present to performing manual labor and other ministerial and clerical tasks for Defendants.

         19.     Finally, the primary duties of Plaintiff and the other similarly situated non-exempt

  restaurant and food preparation employees, however variously titled, for Defendants during the

  three (3) year statute of limitations period between October 2016 and the present was not

  management of any department(s) or job sites of Defendants, and Plaintiff and the other restaurant

  and food preparation employees, however variously titled, had no authority for and did not

  regularly interview, hire, discipline, or fire employees of Defendants.

         20.     During the three (3) year statute of limitations period between approximately May

  2019 and August 2019, Plaintiff regularly worked as many as Seven (7) days per week for

  Defendants, with start times as early as approximately 10:30 a.m. and stop times between

  approximately 11:00 p.m. to Midnight.

         21.     However, Defendants failed to pay time and one-half wages for all of the hours that

  Plaintiff and other non-exempt restaurant and food preparation employees, however variously

  titled, worked in excess of Forty (40) hours per week in numerous work weeks during the three (3)




                                                   6
Case 1:19-cv-24055-FAM Document 1 Entered on FLSD Docket 10/01/2019 Page 7 of 11



  year statute of limitations period between October 2016 and the present as required by the Fair

  Labor Standards Act.

         22.     Subject to discovery, based upon Defendants paying Plaintiff average gross weekly

  wages of approximately $900.00 per week for Forty (40) hours of work per week during a total of

  approximately Ten (10) work weeks between approximately May 2019 and August 2019 and

  Plaintiff working an average of approximately Seventy-Five (75) hours per week, if Plaintiff’s

  unpaid overtime wages are found to be due and owing at the time and one-half rate of $33.75/hour

  [$900.00/40 hours = $22.50/hour x 1.5 = $33.75/hour], Plaintiff’s unpaid overtime wages total

  $11,812.50 [$33.75/hour x 35 OT hours/week x 10 weeks = $11,812.50], whereas if Defendants

  were to be able to demonstrate that the FLSA’s “fluctuating workweek method,” 29 C.F.R.

  §778.114, governs the calculation of Plaintiff’s unpaid overtime wages on a half-time basis at the

  rate of $6.00/hour [$900.00/75 hours = $12.00/2 = $6.0/hour], Plaintiff’s unpaid overtime wages

  total $2,100.00 [$6.00/hour x 35 OT hours/week x 10 weeks = $2,100.00].

         23.     Based upon information and belief, records of start times, stop times, number of

  hours worked each day, and total hours worked each week by Plaintiff and Defendants’ other

  similarly situated non-exempt restaurant and food preparation employees, however variously

  titled, during each week between October 2016 and the present as required by the FLSA, 29 C.F.R.

  §516.2(a)(7) are in the possession, custody, and/or control of Defendants.

         24.     Defendants had knowledge of the hours worked in excess of Forty (40) hours per

  week by Plaintiff other similarly situated non-exempt restaurant and food preparation employees,

  however variously titled, during each week between October 2016 and the present but Defendants

  willfully failed to compensate Plaintiff and the other similarly situated employees for all of their

  actual overtime hours worked for Defendants, instead accepting the benefits of the work performed




                                                   7
Case 1:19-cv-24055-FAM Document 1 Entered on FLSD Docket 10/01/2019 Page 8 of 11



  by Plaintiff and other employees without the overtime compensation required by the FLSA, 29

  U.S.C. §207.

         25.     The complete records reflecting the compensation paid by Defendants to Plaintiff

  and all other similarly situated non-exempt restaurant and food preparation employees, however

  variously titled, at any location between October 2016 and the present are in the possession,

  custody, and/or control of Defendants.

                                   COUNT I
             OVERTIME VIOLATIONS OF THE FAIR LABOR STANDARDS ACT

         26.     Plaintiff, CHRISTIAN ZILLER, readopts and realleges the allegations contained

  in Paragraphs 1 through 25 above.

         27.     Plaintiff is entitled to be paid time and one-half of his applicable regular rates of

  pay for each hour he worked for Defendants as a non-exempt employee in excess of Forty (40)

  hours per work week during the three (3) year statute of limitations period between approximately

  May 2019 and August 2019.

         28.     All similarly situated non-exempt restaurant and food preparation employees

  however variously titled, of Defendants are also entitled to be paid time and one-half of their

  applicable regular rates of pay for each and every overtime hour they worked for Defendants at

  any location but were not properly compensated for working on Defendants’ behalf during any

  work weeks within the three (3) year statute of limitations period between October 2016 and the

  present.

         29.     Defendants knowingly and willfully failed to pay Plaintiff and the other non-

  exempt restaurant and food preparation employees, however variously titled, similarly situated

  to him at time and one-half of their applicable regular rates of pay for all hours worked for

  Defendants in excess of Forty (40) per week between October 2016 and the present.



                                                   8
Case 1:19-cv-24055-FAM Document 1 Entered on FLSD Docket 10/01/2019 Page 9 of 11



         30.     At all times material to this Complaint, Defendants had constructive and actual

  notice that Defendants’ compensation practices did not provide Plaintiff and other restaurant and

  food preparation employees, however variously titled, with time and one-half wages for all of their

  actual overtime hours worked between October 2016 and the present based upon, inter alia,

  Defendants knowingly failing to pay time and one-half wages for all of the actual hours worked in

  excess of Forty (40) hours per week by Plaintiff and other similarly situated employees.

         31.     By reason of the said intentional, willful and unlawful acts of Defendants, all

  Plaintiffs (the named Plaintiff and those similarly situated to him) have suffered damages plus

  incurring costs and reasonable attorneys’ fees.

         32.     Based upon information and belief, at all times material to this Complaint,

  Defendants did not have a good faith basis for their failure to pay time and one-half wages for all

  of the actual hours worked by Plaintiff and the other similarly situated non-exempt restaurant and

  food preparation employees, however variously titled, as a result of which Plaintiff and those

  similarly situated to him are entitled to the recovery of liquidated damages from Defendants

  pursuant to 29 U.S.C. §216(b).

         33.     Plaintiff has retained the undersigned counsel to represent him in this action, and

  pursuant to 29 U.S.C. §216(b), Plaintiff is entitled to recover from Defendants all reasonable

  attorneys’ fees and costs incurred as a result of Defendants’ violations of the FLSA.

         34.     Plaintiff demands a jury trial.

         WHEREFORE, Plaintiff, CHRISTIAN ZILLER and any current or former employees

  similarly situated to him who join this action as Opt-In Plaintiffs, demand judgment against

  Defendants, jointly and severally, 305 SMOKERS LLC, MIAMI SMOKERS LLC, and ANDRES

  BARRIENTOS, for the payment of all unpaid overtime compensation, liquidated damages,




                                                    9
Case 1:19-cv-24055-FAM Document 1 Entered on FLSD Docket 10/01/2019 Page 10 of 11



  reasonable attorneys’ fees and costs of suit, and for all proper relief including prejudgment interest.

                                       JURY TRIAL DEMAND

         Plaintiff demands trial by jury on all issues so triable.



  Dated: October 1, 2019                         Respectfully submitted,

                                         By:     KEITH M. STERN
                                                 Keith M. Stern, Esquire
                                                 Florida Bar No. 321000
                                                 E-mail: employlaw@keithstern.com
                                                 LAW OFFICE OF KEITH M. STERN, P.A.
                                                 80 S.W. 8th Street, Suite 2000
                                                 Miami, Florida 33130
                                                 Telephone: (305) 901-1379
                                                 Attorneys for Plaintiff




                                                    10
Case 1:19-cv-24055-FAM Document 1 Entered on FLSD Docket 10/01/2019 Page 11 of 11
